  Case 18-25206         Doc 29     Filed 03/07/19 Entered 03/07/19 09:09:36              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25206
         ERICA K WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/06/2018.

         2) The plan was confirmed on 11/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/15/2019.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-25206          Doc 29        Filed 03/07/19 Entered 03/07/19 09:09:36                    Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                     $550.00
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                          $550.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $0.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                           $26.95
    Other                                                                    $193.05
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $220.00

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim          Claim        Principal      Int.
Name                                    Class   Scheduled      Asserted       Allowed         Paid         Paid
ATLAS ACQUISITIONS LLC              Unsecured            NA         508.12         508.12           0.00       0.00
ATLAS ACQUISITIONS LLC              Unsecured            NA         334.10         334.10           0.00       0.00
BANK OF AMERICA NA                  Unsecured         200.00           NA             NA            0.00       0.00
BANK OF MISSOURI                    Unsecured         348.00        348.41         348.41           0.00       0.00
BRIDGECREST CREDIT CO               Secured       11,475.00     19,933.91      19,933.91         330.00        0.00
BRIDGECREST CREDIT CO               Unsecured      8,522.00            NA             NA            0.00       0.00
CAPITAL ONE BANK USA                Unsecured            NA         600.00         600.00           0.00       0.00
CHASE BANK                          Unsecured         200.00           NA             NA            0.00       0.00
CITIBANK SD NA                      Unsecured         200.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured            NA       5,132.10       5,132.10           0.00       0.00
COMMONWEALTH EDISON                 Unsecured         400.00        415.96         415.96           0.00       0.00
Ed Financial US Dept of Education   Unsecured     19,579.00     45,662.49      45,662.49            0.00       0.00
EDFINANCIAL SERVICES                Unsecured     12,463.00            NA             NA            0.00       0.00
EDFINANCIAL SERVICES                Unsecured      5,853.00            NA             NA            0.00       0.00
EDFINANCIAL SERVICES                Unsecured      7,603.00            NA             NA            0.00       0.00
INTERNAL REVENUE SERVICE            Unsecured            NA          52.71          52.71           0.00       0.00
INTERNAL REVENUE SERVICE            Priority       2,224.34       2,245.83       2,245.83           0.00       0.00
MIDLAND FUNDING                     Unsecured            NA       1,002.84       1,002.84           0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured         700.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-25206         Doc 29      Filed 03/07/19 Entered 03/07/19 09:09:36                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $19,933.91            $330.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $19,933.91            $330.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $2,245.83                $0.00            $0.00
 TOTAL PRIORITY:                                          $2,245.83                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $54,056.73                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $220.00
         Disbursements to Creditors                               $330.00

TOTAL DISBURSEMENTS :                                                                          $550.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
